Affirmed and Memorandum Opinion filed April 30, 2009







Affirmed
and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00706-CR
 
____________
 
KENNETH WAYNE COLBERT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District
Court
Harris County, Texas
Trial Court Cause No.
790824
 

 
M E M O R A N D U M   O P I N I O N




Appellant
was convicted of aggravated kidnapping and sentenced to life in prison.  This
Court affirmed his conviction.  See Colbert v. State, No. 14‑99‑00987‑CR,
2001 WL 578453 (Tex. App.CHouston [14th Dist.] May 31, 2001, pet. ref=d).  Appellant filed a motion for
forensic DNA testing on November 19, 2007.  On July 9, 2008, the trial court
signed an order denying DNA testing, finding appellant had not shown that any
evidence existed which would be exculpatory to appellant if DNA testing were
performed.  Appellant filed a timely, written notice of appeal.
Appellant=s appointed counsel filed a brief in
which he concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).